RESOLUCIÓN
b — I
El notario Fernando A. Pérez Colón notificó al Director de la Oficina de Inspección de Notarías, Ledo. Govén D. Martínez Suris, el otorgamiento de la Escritura Núm. 1 de Revocación de Poder de 11 de enero de 1991. La escritura consigna que Móniea Clara Contreras Jara —ciudadana chilena — revoca el poder a favor de sus hermanas Gloria Isabel y Susana Inés, otorgado mediante una escritura pública de Mandato General ante notario en Santiago de Chile. Este poder original no aparece inscrito en el Registro de Poderes.
El 28 de enero de 1991, el licenciado Martínez Suris trajo ante nos su inquietud acerca de la corrección de su interpretación del Art. 3 de la Ley Núm. 62 de 8 de mayo de 1937, según enmendada, 4 L.P.R.A. see. 921 y ss. Nos informa que, hasta el presente, ha entendido que la anotación en relación con modificaciones y revocaciones de poderes debe sólo hacerse con relación a poderes que hayan sido previamente inscritos. En consecuencia, no ha dado acceso a aquellos documentos modificativos de poderes de los cuales nunca se tomó razón en dicho Registro.
I — I i — i
El Registro de Poderes del Estado Libre Asociado de Puerto Rico fue creado por virtud de la precitada Ley Núm. 62. (1) Este *203estatuto no posee una Exposición de Motivos que nos permita, sin margen de error, detéctar todos los propósitos del legislador. Tampoco hemos podido descubrirlos de las Actas del Senado o de la Cámara de Representantes. Han sido limitadas las ocasiones en que lo hemos interpretado. Nuestra casuística ha reiterado el requisito de protocolización y su registro, en cuanto a poderes otorgados fuera de Puerto Rico, así como documentos otorgados en Estados Unidos mediante los cuales se ratifican poderes verbales. In re Secretario Tribunal Supremo, 104 D.P.R. 696 (1976); Colón v. Registrador, 87 D.P.R. 895 (1963); Rosario v. Registrador, 59 D.P.R. 428 (1941).
No obstante lo anterior —como todo registro— el Registro de Poderes indefectiblemente ha de poseer las características si-guientes:
En sentido restringido, el vocablo “registro” es usado para señalar o referir a la oficina en donde se hacen constar debidamente ciertos hechos o acontecimientos que, voluntaria o invo-luntariamente; acaecen en la vida diaria de relación, y que producen, como resultado, la adquisición, modificación, permutación o extin-ción de derechos y obligaciones.
Los registros han sido y son una necesidad de todos los tiempos. En su existencia están interesadas las naciones, por imperio de la nécesidad y del ordenamiento jurídico, pues por virtud del registro se puede acreditar en cualquier momento de la vida, hechos de distinta naturaleza y objeto. Los registros son así una fuente de comprobación de ingente utilidad.
El régimen del registro, o sea el modo de regirse, debe ser amplio, esto es, responder a todas las necesidades que demanda el objeto por el cual fue creado. En este sentido el registro tiene carácter público; y porque es público irradia publicidad. El efecto *204inmediato y común de todo registro es el de ser custodio de todos los actos o hechos registrados. En función de órgano de servicio es certificador, respecto de sus asientos da informes a las autoridades o funcionarios públicos que lo soliciten en razón de sus cargos. (Enfasis suplido.) A. Neri, Tratado teórico y práctico de derecho notarial: registros, Buenos Aires, Eds. Depalma, 1973, Vol. 6, pág. 1.
Evidentemente, bajo este ancho prisma, si el Registro de Poderes ha de cumplir su propósito de dar publicidad a los eventos que la ley ordena que se inscriban, deberán anotarse todas las circunstancias que le sean traídas adecuadamente.
Varias razones de peso justifican la inscripción de estas modificaciones o revocaciones de poderes.
Primero, la ley expresamente requiere que se anote el otorgamiento de cualquier escritura de constitución, modificación, ampliación, sustitución, renuncia, revocación o renovación de poder. Este mandato es amplio. Advertimos que para proceder a la anotación de un documento revocatorio o modificativo no se impone ningún requisito respecto a la existencia de documento anterior.
Y segundo, la anotación de tales documentos hace viable que al Registro de Poderes llegue la información más reciente res-pecto a un acto de esta naturaleza.
Aparte de lo expuesto, siempre existe la eventualidad de que con posterioridad a la revocación o modificación de un poder otorgado en el extranjero —no inscrito en Puerto Rico— el mandatario del poder original pretenda su protocolización, ins-cripción e incluso utilización. La inscripción de la revocación o modificación es la única salvaguarda contra ese mal uso. En resumen, la inscripción de tales documentos tiende a garantizar una mejor precisión registral.
Con carácter prospectivo, el licenciado Martínez Suris adop-tará las medidas administrativas necesarias para dar cumpli-miento a esta norma, velando por que se le suministre toda la información pertinente.

Publíquese para conocimiento y beneficio dé los notarios.

*205Lo acordó el Tribunal y certifica el señor Secretario General. La Juez Asociada Señora Naveira de Rodón no intervino.
(Fdo.) Francisco R. Agrait Liado Secretario General

(1) El Art. 3 aplicable de la Ley Núm. 62 de 8 de mayo de 1937, según enmendada, dispone:
“Será obligación de todo notario ante el cual se otorgue una escritura de constitución, modificación, ampliación, sustitución, renuncia, revocación o renovación de poder, remitir al *203Director de Inspección de Protocolos de Puerto Rico, dentro de las setenta y dos horas después de su otorgamiénto, una notificación, bajo su fe notarial, haciendo constar en la misma el nombre o nombres del otorgante u otorgantes y testigos, fecha, número y naturaleza de la escritura con especificación de la persona a quien se le confiere, amplía, modifica, o revoca el poder; en caso de sustitución de poder se consignará en dicha notificación el nombre de la persona sustituida y el apoderado, y cuando se trate de renuncia de poder el nombre del mandante; Disponiéndose^ que será deber del Director de Inspección de Protocolos acusar recibo a los notarios de dicha notificación y proceder inmediatamente después de recibirla a hacer las anotaciones correspondientes en el libro que determina la see. 924 de este título.” 4 L.ER.A. see. 922.